DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       STEEVEN R. WALTER,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D18-2827

                             [April 11, 2019]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Cynthia L. Cox, Judge; L.T. Case No.
312017CF001470A.

  Carey Haughwout, Public Defender, and Mara C. Herbert, Assistant
Public Defender, West Palm Beach, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.